IN THE SUPREME COURT OF IOWA
                           No. 135/ 07-1546

                        Filed November 30, 2007


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

KEVIN MICHAEL KIRLIN,

      Respondent.


      On review of the report of the Grievance Commission.



      Grievance     Commission    report      in     disciplinary    proceeding

recommended       suspending   respondent’s        license   to   practice   law.

LICENSE SUSPENDED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.


      John P. Roehrick of Roehrick Law Firm, P.C., Des Moines, for

respondent.
                                       2

PER CURIAM.

      This case comes before the court on the report of a division of the

Grievance Commission of the Supreme Court of Iowa. See Iowa Ct. R.

35.10. The Commission found the respondent, Kevin M. Kirlin, violated

the Iowa Code of Professional Responsibility and the Iowa Rules of

Professional Conduct by neglecting two clients’ legal matters and by

failing to comply with the notification provisions of Iowa Court Rule

35.21.    The Commission recommends a ninety-day suspension and

would require the respondent to provide medical certification as to his

fitness to practice law before reinstatement. In addition, the Commission

recommends that, upon return to practice, the respondent be required to

have a licensed attorney monitor his practice of law. Upon our respectful

consideration   of   the   findings   of   fact,   conclusions   of   law,   and

recommendation of the Commission, we find the respondent committed

the charged ethical violations and suspend his license to practice law for

sixty days. Prior to reinstatement, the respondent is required to provide

medical certification of his fitness to practice law.

      I. Factual Background.

      Kirlin was admitted to practice in this state in 1984. After three

years in the Attorney General’s Office, he entered private practice.          In

1991 Kirlin moved into an office-sharing arrangement with a small law

firm. With the exception of about a three-year period, this arrangement

continued until 2003 when Kirlin moved his practice to his home. The

complaints lodged against the respondent involve his handling of two

workers’ compensation cases.

      A. Smith Matter.       In October 2000 Kirlin agreed to represent

Diane Smith in a workers’ compensation claim arising from a back

injury.   In April 2001 the workers’ compensation insurer made a
                                     3

settlement offer, but Kirlin advised his client it would be helpful first to

obtain an independent medical examination (IME) and to complete a

vocational rehabilitation evaluation.      No IME was scheduled, however,

and to Kirlin’s knowledge, Smith did not complete a vocational

rehabilitation evaluation. Moreover, Kirlin never commenced a contested

case proceeding on Smith’s behalf with the division of workers’

compensation.

      Kirlin also represented Smith on a personal injury claim arising

out of a March 2001 automobile accident.            After reviewing Smith’s

medical records, he was concerned about significant mental health

issues that he believed could seriously impair her credibility as a

witness. His concerns were further enhanced by, among other things,

his client’s involvement in prior motor vehicle accidents, the marginal

increase in the impairment rating given by a neurosurgeon after the

accident in question, and Kirlin’s suspicion that a witness to the

personal injury accident provided by Smith was colluding with his client

to provide perjured testimony on her behalf. In response to numerous

inquiries from Smith, Kirlin advised her that he was working on a

settlement proposal, but no proposal was ever prepared.

      On   August    8,   2002,   Kirlin    terminated   the   attorney/client

relationship.   In his closing letter to Smith, Kirlin advised Smith the

statute of limitations would run on her workers’ compensation claim in

November 2004 and on her personal injury claim in March 2003.

      In November 2002 Smith filed a complaint with the Polk County

Bar Association Ethics Committee.          When Kirlin failed to respond to

inquiries from that committee, Smith’s complaint was forwarded to the
                                           4

Iowa Supreme Court Attorney Disciplinary Board.1 The Board sent two

letters to the respondent dated December 8, 2004, and January 10,

2005, regarding this matter.           Kirlin did not respond to the Board’s

inquiry until December 22, 2006.

       B. Mendenhall Matter.             On July 18, 2002, Kirlin agreed to

represent John Mendenhall in a workers’ compensation claim arising

from an alleged injury to Mendenhall’s left leg. Based on the report of an

orthopedic surgeon that Mendenhall’s condition was preexisting, the

workers’ compensation insurer denied liability.

       As time went on, Mendenhall had more and more difficulty

contacting the respondent. After Kirlin moved his practice to his home in

April 2003, he—Kirlin—requested and received patient authorization

forms from Mendenhall to obtain medical records, but took no further

action on his client’s case.            Although Kirlin was concerned that

Mendenhall’s case was weak, he never advised his client of this concern.

Moreover, he never filed a contested workers’ compensation claim within

the statute-of-limitations period.

       Eventually, Mendenhall filed a complaint with the Board.                     The

respondent failed to respond to the Board’s notice of the Mendenhall

complaint.       As a consequence, on October 25, 2005, this court

temporarily suspended Kirlin’s law license pursuant to Iowa Court Rule

34.7(3). In the order of suspension, Kirlin was advised to comply with

the notification provisions of Iowa Court Rule 35.21 to the extent

required by Iowa Court Rule 34.7(3)(g) and (h).


       1Kirlin  claims he did initially respond to the county bar committee’s inquiry and
asked for access to Smith’s file, which he no longer had. He contends he did not receive
that access until September 2003 when he was allowed to review her file in the office of
a committee member. Nevertheless, it is undisputed that, after reviewing the records,
Kirlin did not file any response to the complaint with the county bar committee.
                                       5

      C. Failure to Notify Clients of Suspension. Kirlin responded to

both complaints on December 22, 2006.         In addition, on January 2,

2007, the respondent self-reported to the Board that he had failed to

comply with Iowa Court Rule 35.21 in that he did not timely notify his

clients of his suspension. At the time, Kirlin had only two clients, and he

sent these two clients belated notices of his suspension on January 2,

2007. On January 5, 2007, the respondent’s license to practice law was

reinstated by order of this court.

      D. Board’s Complaint. On February 7, 2007, the Board filed a

three-count complaint against the respondent with the Grievance

Commission. In the complaint, the Board alleged Kirlin violated various

provisions of the Iowa Code of Professional Responsibility and the Iowa

Rules of Professional Conduct in his handling of the Smith and

Mendenhall matters and in his failure to timely notify clients of his

suspension.

      II. Grievance Commission Findings and Conclusions.

      A hearing before a panel of the Grievance Commission was held on

June 27, 2007. Kirlin’s former clients, Smith and Mendenhall, testified

to Kirlin’s representation and the effect his inattention had on their

claims.    While Smith was eventually able to successfully negotiate

settlements with both the workers’ compensation insurer and the insurer

in   her   personal   injury   case,   Mendenhall   testified   his   workers’

compensation claim was never pursued prior to the passing of the

statute of limitations.

      Kirlin admitted he violated our ethical rules and failed to

appropriately represent his clients. Kirlin testified, however, his actions

were the result of depression brought on by the realization that both his

son and he had Attention Deficit Hyperactivity Disorder or ADHD.
                                       6

      In 2002 Kirlin’s son was diagnosed with ADHD.               Persons with

ADHD    often   have   difficulty   organizing   their   daily   activities   and

maintaining their concentration and the focus necessary to timely

complete complex tasks; they are also more easily distracted by other

factors in their environment. Kirlin testified that, upon learning of the

symptoms associated with ADHD, he realized he has had ADHD all his

life. This realization caused Kirlin to become depressed, as he believed

he was responsible for passing the condition on to his son.               As his

depression deepened, Kirlin found he was incapable of dealing effectively

with his law practice.    It was about this time, in July and August of

2002, that Kirlin terminated his representation of Smith and his

representation of Mendenhall began.

      Kirlin first sought treatment for his depression in June 2003.

Initial treatment was not, however, effective.       It was not until Kirlin

began treatment with Dr. Boesen, a psychiatrist specializing in ADHD,

that Kirlin’s condition began to improve. In November 2006 Dr. Boesen

started Kirlin on a new medication.        Shortly after beginning the new

treatment, Kirlin’s mental status began to improve dramatically. He was

motivated to embark on a medically managed weight-loss program and

lost ninety pounds.      He regained his desire to practice law and in

December 2006 resolved to address the complaints brought against him.

      Kirlin’s depression is in remission, and he continues his therapy

with Dr. Boesen.   Both Kirlin and his wife, who is also an attorney,

believe Kirlin is now capable of resuming the practice of law.                They

believe he has regained the coping skills he previously utilized to deal

with the symptoms of his undiagnosed ADHD. Moreover, as testified to

by his family physician, Kirlin is motivated to follow through with his

treatment.
                                     7

      The Commission concluded, and Kirlin admitted, his actions

violated the ethical rules as alleged by the Board. While a factual dispute

as to the “actual degree of damage” caused by Kirlin’s actions to his

clients exists, the Commission noted Kirlin “admitted that his actions

affected his clients’ cases.”     Moreover, the Commission found the

evidence established Kirlin was aware his legal practice was suffering,

but did not take any steps to protect his clients.

      Based upon these findings and prior attorney disciplinary cases of

this court, the Commission concluded a ninety-day suspension was

warranted. Because it found conflicting medical evidence in the record

as to Kirlin’s current medical fitness to practice law, the Commission

also concluded additional medical certifications were warranted before

Kirlin’s license could be reinstated. Finally, the Commission found Kirlin

had not provided satisfactory evidence he was able to resume the

practice of law other than in a monitored or supervised setting.

Therefore, the Commission concluded that should Kirlin return to the

practice he be required to have “a licensed attorney who is willing to act

as his monitor/supervisor . . . [who] would meet at least monthly with

Kirlin to go over his cases . . . [and] then certify to the Iowa Supreme

Court that Kirlin’s cases appear to be progressing.”

      III. Scope of Review.

      This court’s review of an attorney disciplinary proceeding is

de novo. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Hohenadel,

634 N.W.2d 652, 655 (Iowa 2001).         While respectful consideration is

given to the Commission’s findings and recommendations, we are not

bound by them.      Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Adams, 623 N.W.2d 815, 818 (Iowa 2001). “Ultimately, it is the court’s

duty to decide what discipline is appropriate under the circumstances.”
                                        8

Id.   The Board has the burden of proving the alleged violations by a

“convincing preponderance of the evidence.”          Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Mulford, 625 N.W.2d 672, 679 (Iowa 2001).

       IV. Ethical Violations.

       To his credit, Kirlin has never disputed the relevant facts or that

his conduct violated our ethical rules. The Board has established, by a

convincing preponderance of the evidence, the alleged violations.

       Iowa Code of Professional Responsibility DR 6–101(A)(3) provides

that “a lawyer shall not neglect a client’s legal matter.”         Professional

neglect involves “indifference and a consistent failure to perform those

obligations that a lawyer has assumed, or a conscious disregard for the

responsibilities a lawyer owes to a client.” Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Moorman, 683 N.W.2d 549, 551 (Iowa 2004).

       Kirlin’s conduct in both the Smith case and the Mendenhall case

evinces neglect.     In the Smith case, he failed to file a contested case

proceeding with the division of workers’ compensation, and he failed to

prepare a settlement proposal.      In the Mendenhall matter, he stopped

responding to the client’s inquiries and failed to file a contested workers’

compensation       case.    Accordingly,    Kirlin   violated   DR 6–101(A)(3).

“[D]ilatory handling of client matters is a disservice not only to the client,

but also to the judicial system and is a violation of DR 1–102(A)(5) (‘A

lawyer shall not . . . [e]ngage in conduct that is prejudicial to the

administration of justice.’).” Iowa Supreme Ct. Attorney Disciplinary Bd.

v. Kadenge, 706 N.W.2d 403, 408–09 (Iowa 2005). Thus, the respondent

also violated this disciplinary rule.

       In addition, Kirlin’s failure to properly notify clients of his

suspension violated the Iowa Rules of Professional Conduct. Iowa Court

Rules 34.7(g) and (h) and 35.21 required Kirlin to notify his current
                                      9

clients of his suspension and to advise them to seek counsel elsewhere.

His failure to timely do so violated rule 32:1.16(a)(1) (a lawyer shall

withdraw from the representation of a client if the representation will

result in violation of the Rules of Professional Conduct or other law).

Moreover, Kirlin violated rule 32:8.4(d) (it is professional misconduct for

a lawyer to engage in conduct that is prejudicial to the administration of

justice) by continuing to represent clients while his license was under

suspension.

      V. Appropriate Discipline.

      What constitutes an appropriate sanction must be determined in

light of the particular circumstances of each case. Kadenge, 706 N.W.2d

at 410. Factors utilized to guide the court’s determination include “the

nature of the alleged violations, the need for deterrence, protection of the

public, maintenance of the reputation of the [bar] as a whole, and the

respondent’s fitness to continue in the practice of law.” Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Freeman, 603 N.W.2d 600, 603 (Iowa

1999).    “We also take into account ‘both aggravating and mitigating

circumstances.’ ” Hohenadel, 634 N.W.2d at 655 (quoting Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Mears, 569 N.W.2d 132, 134 (Iowa

1997)).     We   give   respectful   consideration   to   the   Commission’s

recommendation, but are not bound by it. Freeman, 603 N.W.2d at 603.

      The essence of the respondent’s misconduct is neglect. Although

there is no standard discipline for any particular type of attorney

misconduct, when neglect of a client’s legal matter is the primary

infraction, discipline normally ranges from a public reprimand to a six-

month suspension. Id.

      A suspension is typically imposed when the client’s case is

prejudiced by the attorney’s actions, an aggravating circumstance.
                                     10

Kadenge, 706 N.W.2d at 410. In Kirlin’s case, at least one client was

prejudiced by his inattention. Additional aggravating circumstances in

this case include the fact that Kirlin is an experienced attorney and that

he has received a prior public reprimand for a violation of this court’s

advertising rules.   See Iowa Supreme Ct. Attorney Disciplinary Bd. v.

Dull, 713 N.W.2d 199, 207 (Iowa 2006) (“Another aggravating factor is

experience in the practice of law.”); Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Pracht, 627 N.W.2d 567, 573 (Iowa 2001) (“Though not

similar to the violations at issue here, the prior reprimand is an

aggravating factor.”).

      On the other hand, while we do not recognize depression or

personal problems as an excuse for ethical violations, see Adams, 623
N.W.2d at 818, “personal circumstances such as depression are not

ignored when we consider the sanctions to impose for the conduct.”

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Grotewold, 642 N.W.2d
288, 295 (Iowa 2002).       Subsequent recovery efforts are of serious

importance in the imposition of sanctions, both in terms of fitness to

practice law and as mitigating circumstances. Id.      When the attorney

has made genuine efforts to address his or her problems and poses no

threat to the public, the rationale for imposing a more serious sanction

for deterrence effect loses some of its value. Id.

      In Kirlin’s case there is ample evidence to explain the relationship

between depression and neglect of professional obligations.        Kirlin’s

concern for his son and his belief that he may have passed a disability to

him sent a lawyer who previously was able to successfully deal with his

undiagnosed condition into a depression that overwhelmed his coping

mechanisms.      As a result, he lost interest in his legal career and

neglected his clients. As we stated in Grotewold,
                                    11
      when unethical conduct is the product of untreated mental
      illness, the protection of the public and the reputation of the
      profession can be vindicated by the diagnosis and successful
      treatment of the disease. . . .      When unethical conduct
      attributable to depression is aberrant, and not part of the
      normal disposition of a lawyer, the goals of discipline are not
      as easily applied as when unethical conduct stems from the
      normal activities of a lawyer.

Id.

      Kirlin’s medical treatment for his depression has been successful.

In addition, he now understands the source of his lifelong difficulty with

organization and attentiveness to the task at hand and believes he has

gained the necessary tools and support to deal with his condition. Thus,

the goals of deterrence, public protection, and vindication of the

profession are not significant factors in imposing discipline.   Cf. id. at

296 (while evidence in the record explained the relationship between the

attorney’s depression and neglect of his professional obligations, the

evidence did not similarly explain the relationship between the

depression and the false statements made to the court; under these

circumstances deterrence, public protection, and vindication of the

profession are appropriately considered).

      Based upon the facts of this case and our prior cases, we conclude

the appropriate sanction in this case is a sixty-day suspension. See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Daggett, 653 N.W.2d 377,

381–82 (Iowa 2002) (neglect of criminal appeal and misrepresentation to

court warranted sixty-day suspension when mitigating factors included

marital stress and depression); Grotewold, 642 N.W.2d at 295–96 (sixty-

day suspension for misconduct that included neglect of two clients’ cases

and a misrepresentation to the court when attorney suffered from

depression at time of neglect); Comm. on Prof’l Ethics & Conduct v.

Humphrey, 529 N.W.2d 255, 258 (Iowa 1995) (attorney who neglected
                                     12

three probate matters and postconviction relief action as well as failed to

cooperate with Commission suspended for sixty days; mitigating factors

included depression for which attorney sought treatment). Within forty

days of his suspension and prior to reinstatement, Kirlin is required to

provide this court with an evaluation by a licensed medical professional

certifying his fitness for practice.      See Iowa Supreme Ct. Attorney

Disciplinary Bd. v. McCarthy, 722 N.W.2d 199, 206 (Iowa 2006) (attorney

suffering from serious depression that contributed to his neglect of client

matters was required to provide the court with an evaluation by a

licensed health care professional verifying his fitness to practice law).

      We decline to impose the monitoring/supervising requirements

recommended by the Commission. The Commission’s recommendation

was based upon deposition testimony of respondent’s son’s psychologist

opining that, due to Kirlin’s ADHD, Kirlin would still need “someone to

organize him,” that “deadlines will still continue to be a potential

problem,” and finally, that he will continue to need supervision when he

returns to practice. As noted in prior cases, neither the court nor the bar

has effective machinery in place for such supervision.        See Comm. on

Prof’l Ethics & Conduct v. Thomas, 495 N.W.2d 684, 687 (Iowa 1993);

Humphrey, 529 N.W.2d at 258 (court reluctant to order probation based

upon the lack of an effective way to supervise a lawyer on probation); see

also Hohenadel, 634 N.W.2d at 657 (refusing to include probationary

requirements that included employing the Iowa State Bar Association

Lawyers Helping Lawyers Committee as a supervising agency as part of

sanctions, noting such action “places that group beyond its scope”).

Moreover, it is clear from the psychologist’s testimony that the

psychologist was not speaking from his personal treatment of the

respondent, but from his general experience with the ADHD disability
                                            13

and his perception of its effect on the respondent. Given the fact that

Kirlin is an experienced litigator whose problems were not caused by

incompetence, but by neglect resulting from his depression, and his

previous proven ability to cope with his lifelong ADHD disability when

not suffering from debilitating depression, we decline to impose such

requirements upon him.              See Thomas, 495 N.W.2d at 687 (when

problems were not caused by incompetence but neglect, imposition of

supervision would accomplish no useful purpose).

       VI. Conclusion.

       We conclude the facts warrant a suspension of Kirlin’s license to

practice law. We suspend his license with no possibility of reinstatement

for a period of sixty days from the date of the filing of this opinion.

Within forty days of the suspension the respondent must provide the

court with an evaluation by a licensed health care professional verifying

his fitness to practice law. Subject to this condition and in the absence

of an objection by the Board, we shall reinstate Kirlin’s license to practice

law on the day after the sixty-day suspension period expires.2                    Kirlin

must comply with the notification requirements of Iowa Court Rule

35.21. The costs of this action are assessed against Kirlin in accordance
with Iowa Court Rule 35.25.

       LICENSE SUSPENDED.

       2Automatic   reinstatement is subject to the following exceptions:
       The Iowa Supreme Court Attorney Disciplinary Board may file and serve
       within the suspension period an objection to the automatic
       reinstatement of the attorney. The filing of an objection shall stay the
       automatic reinstatement until ordered otherwise by the court. If the
       board files an objection, the court shall set the matter for hearing and
       the clerk shall enter written notice in conformance with rule 35.13,
       except that the court may waive the requirement of a 60-day waiting
       period prior to the hearing date. Automatic reinstatement shall not be
       ordered until all costs assessed under rule 35.25 have been paid.
Iowa Ct. R. 35.12(2).
                             14

All justices concur except Appel, J., who takes no part.

This opinion shall be published.